Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 03/27/2020. 
Claims 1-20 are pending and presented for examination. 

Priority
This is a continuation Application claiming priority to Application Ser. 14/477,812, which claims priority to Provisional Application Ser. 61/900,359.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2020 and 03/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, 11, 17, the originally filed specification fails to disclose “when the graphical attribute is not allocated to the directly connected one of the plurality of vertices…” and “when the graphical attribute is allocated to the directly connected one of the plurality of vertices…” The closest description appears to be fig. 8-9, par. 0112-0118. However, this portion does not describe steps equivalent to checking. In other words, it does not describe allocation of color to unmarked vertices based on determining colors assigned to the neighboring nodes. 
Claims 2-10, 12-16, 18-20 are rejected as depending from the rejected base claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite representing a graph, determining an uncolored vertices and assigning color to a vertices based on the color of the neighboring nodes. The limitation of assigning color to a particular vertices, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, there is nothing in the claim elements that precludes the step from practically being performed in the mind. Other claims, such as claim 11 and 17, recite generic component of the computer. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim besides depicting graphical representation and allocating graphical attribute to the vertices, does not perform any additional steps. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform to merely implement the mental process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Each of the dependent claims 2-10, 12-16, 18-20, either recite additional variation of attributes for the nodes/vertices or scheduling an upgrade of particular switch. None of these elements integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dournov et al. (US 2011/0321031 A1) in view of Torkestani et al. (NPL on a New vertex coloring algorithm based on variable action set learning automata, published in 2012).
 	Regarding claims 1, 11, 17, Dournov discloses a method comprising: 
defining a distribution of at least a portion of switches in a network via a graph, the graph configured to display the portion of switches via a plurality of vertices (see par. 0066, discloses creating a graph of network devices); 
identifying an unmarked one of the plurality of vertices (par. 0066-0067, discloses coloring vertices, also discloses nodes joining the group and re-examining periodically, thereby identifying unmarked one of the vertices). 
Dournov fails to disclose but Torkestani discloses identifying an unmarked one of the plurality of vertices (see section 3, first paragraph discloses selecting uncolored vertices);
determining whether a graphical attribute is allocated to a directly connected one of the plurality of vertices to the unmarked one of the plurality of vertices (see section 3, first para. discloses identifying uncolored vertices in stage 2 after stage which allocates coloring to first set of non adjacent vertices); 
when the graphical attribute is not allocated to the directly connected one of the plurality of vertices, applying the graphical attribute to the unmarked one of the plurality of vertices (see section 3, discloses first stage assigning color to non-adjacent vertices as initial step of coloring (when none of the vertices are colored)); and 
when the graphical attribute is allocated to the directly connected one of the plurality of vertices, selecting another graphical attribute for the unmarked one of the plurality of vertices based on an allocation status of the another graphical attribute or a weight associated with the unmarked one of the plurality of vertices (section 3, par. 5, discloses step k, of coloring uncolored nodes, which specifically discloses that when the adjacent or neighboring nodes are colored with one coloring, using a different color for uncolored vertex).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include graph coloring theory of Torkestani to allow creating groups of nodes with independent characteristics. 
The motivation for doing so would be to allow creating groups that have independent characteristics, such that a failure of one device does not cause a failure of other in the path or network. 

Regarding claims 2, 18, Dournov discloses the method further comprising: scheduling an upgrade of a plurality of the switches in a plurality of stages (par. 0058, discloses one update domain at a time), each of the plurality of stages including a grouping of one or more of the plurality of the switches having a same graphical attribute in a same stage (see par. 0060-0066), the grouping of the one or more of the plurality of the switches upgraded in parallel during the same stage (see par. 0008, discloses groups and upgrade domains), the grouping of the one or more of the plurality of the switches servicing a same tenant (see abstract, discloses grouping of members and performing upgrades based on groups).

Regarding claim 3, Dournov discloses the method further comprising: scheduling an upgrade of a plurality of the switches in a plurality of sequential stages, the sequential stages scheduled for upgrading the plurality of the switches represented by identical ones of indirectly connected ones of the plurality of vertices (par. 0012, 0066, disclose a process one update at a time, where the group of nodes belong to each color (par. 0067-0070), thereby sequentially upgrading).

Regarding claim 4, Dournov discloses the method wherein the identical ones include a same color, a same shading, or at least one of a same shape, a same size, or a same graphical attribute (see par. 0060-0064, graphical representation depicts each group of nodes within same area, see par. 0051-0052, 0060-0064, determine update group for node based on tenant and service application corresponding to node).

Regarding claim 5, Dournov discloses the method further comprising: scheduling an upgrade of a plurality of the switches in a plurality of sequential stages, each of the sequential stages is associated with a different graphical attribute having a different color and/or a different shading (see par. 0012, 0066 and 0064-0070, discloses grouping and assigning different colors to different group of nodes and performing upgrades for each color).

Regarding claim 6, Dournov discloses the method further comprising: scheduling an upgrade of a plurality of the switches in a plurality of sequential stages, the plurality of sequential stages including a sequence defined by one of a plurality of different colors and/or one of a plurality of different shadings (par. 0064-0070, discloses update domain groups, par. 0012, 0066, discloses process nodes within similarly colored group before moving to the next colored group of nodes).

Regarding claim 7, Dournov discloses the method wherein each of the switches servicing a same tenant are represented by vertices having a different graphical attribute to cause each of the switches to be upgraded during different stages (see par. 0064-0070, discloses nodes hosting same tenants as part of service application owned by same customer are assigned different update domains, note different update domains are processed separately (par. 0066, 0069)).

Regarding claim 8, Dournov discloses the method wherein any of the switches servicing different tenants are represented by vertices having a same graphical attribute to cause each of the switches to be upgraded during a same stage (see par. 0065-0070, discloses nodes hosting different tenants assigned to same update domain and similarly colored).

Regarding claim 9, Dournov discloses the method wherein the graphical attribute represent one of a plurality of service relationships between the switches and tenants in the network (par. 0060-0065, graphical representation shows relationships between nodes within data center representation and manages node group memberships) and represent estimated disruption levels resulting from a simultaneous upgrade of associated ones of the switches (par. 0060-0064, graphical representation includes nodes in various stages of being taken offline of updates).

Regarding claim 10, 13-15, Dournov discloses the method further comprising: scheduling an upgrade of a plurality of the switches in a plurality of stages, wherein, the plurality of stages are prioritized based on estimated disruption levels (see par. 0061, 0071, assigning nodes to group dependent on group threshold), each of the plurality of the switches are assigned scores calculated based on the estimated disruption levels (par. 0071-0075, determining to add node to update group based on threshold), and the plurality of the switches are associated with the attributes based on the scores (par. 0060-0064, manage group membership within data center graphical representation with threshold determination (see par. 0071-0075)).


Regarding claim 12, Dournov discloses the system wherein the operations include: identifying a plurality of the switches for an upgrade (par. 0060-0064, maintaining list of nodes that are not updated); scheduling the upgrade in a plurality of stages (par. 0058, discloses one update domain at a time); and displaying the plurality of the switches in the graph using a plurality of graphical vertices (see par. 0066, data center representation can be represented by graph vertices, see also par. 0060-0064, 0066, list od nodes that are not updated can be represented by graph vertices).

Regarding claim 16, Dournov discloses the system wherein, each of the switches servicing a same tenant are represented by vertices having a different graphical attribute to cause each of the switches servicing the same tenant to be upgraded during different (see par. 0064-0070, discloses nodes hosting same tenants as part of service application owned by same customer are assigned different update domains, note different update domains are processed separately (par. 0066, 0069)), and each of the switches servicing different tenants are represented by vertices having a same graphical attribute to cause each of the switches servicing the different tenants to be upgraded during a same stage (see par. 0008, 0058, 0060-0066, abstract, discloses grouping of nodes with different services, i.e. tenants for coloring).

Regarding claim 19, Dournov discloses the non-transitory computer-readable storage medium wherein, the network comprises a multi-tenant network (see par. 0038-0041, discloses system with multiple tenants), and the switches include at least one of a top-of-rack switch, a leaf switch, an aggregation switch, an edge device, a tunnel endpoint, or a virtual switch (par. 0030, nodes represent computing devices within computing environment, also discloses a virtual switch).

Regarding claim 20, Dournov discloses the non-transitory computer-readable storage medium, wherein the graphical attribute includes a color and/or a shading, and at least one of a line weight, a shape, a size, a symbol, a number, a character, or a format (par. 0012, 0065-0066, at discloses color).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chigurapati et al. (USP 8,782,632) – discloses determining which devices need to be upgraded and staging the devices upgrade into phases. 
Lee et al. (US 2011/0292886 A1) – discloses using graph coloring technique to assign channels.
Savoor et al. (US 2007/0263587 A1) – discloses channel assignment using graph coloring technique. 
NPL – New methods to color the vertices of a graph by Brelaz – describes graph coloring technique. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466